Citation Nr: 1015749	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-16 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was remanded by the Board 
for issuance of a statement of the case (SOC) in April 2008.  
The Veteran appeared for a hearing before the undersigned in 
January 2010.

The Veteran's claim was previously characterized by the Board 
as one to reopen a previously denied claim.  However, the 
Board finds that the Veteran's June 2007 statement was a 
timely notice of disagreement with a March 2007 rating 
decision denying service connection for PTSD.  As such, this 
appeal stems from that March 2007 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There has been some 
confusion about the Veteran's address, and several letters 
have been returned to VA marked "No Such Number."  VCAA 
notices sent in June 2006 and August 2007 were sent to one of 
these addresses.  It appears this problem has been resolved, 
as a new address is on file.  However, VCAA notice should be 
resent to the Veteran to assure that adequate notice has been 
provided.

At his hearing, the Veteran described his alleged stressors 
in detail.  The Board finds that VA has a further duty to 
assist the Veteran in verifying the occurrence of the claimed 
in-service stressors and obtaining relevant service records.  
38 U.S.C.A. § 5103A(d);38 C.F.R. § 3.159(c)(4).  

The Veteran claims that he guarded aircrafts while stationed 
in Dover, Delaware, and that he saw dead bodies coming back 
from Vietnam.  He was stationed in Dover, Delaware, was June 
1966 to July 1967.  He also claims that he was a guard in the 
Eifel Mountains in Germany.  He reports a plane crash and 
that he was in charge of guarding the crashed plane with dead 
bodies in it overnight.  The Veteran's service personnel 
records indicate that the Veteran was stationed in Germany 
from February 1968 to November 1969 as a security policeman.  
The RO should ask the Veteran to provide more specific 
details regarding the dates of these stressors and then 
attempt to verify the claimed incidents through U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)).

In June 2009, the Veteran advised VA that he had applied for 
SSA benefits in May 2009.  These records must be obtained on 
Remand.  The United States Court of Appeals for Veterans 
Claims held that, where there has been a determination with 
regard to Social Security Administration (SSA) benefits, the 
records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  38 U.S.C.A. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."

If the veteran's stressors are verified, he should be 
scheduled for a VA examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice must be provided to the 
Veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  It 
should also advise him as to effective 
dates and disability evaluations 
available when service connection is 
established for any claimed disability 
as required by.

The letter should include a stressor 
questionnaire and ask the Veteran to 
provide specific dates for his alleged 
stressors.

2.  Contact the JSRRC and attempt to 
verify any stressors for which the 
Veteran has provided specific dates and 
information.  Evidence of attempts to 
obtain this information should be 
associated with the claims file.

3.  Obtain the Veteran's current and 
complete SSA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

4.  Only after completing the above, 
schedule the Veteran for a VA 
examination to determine the nature and 
etiology of PTSD.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, the statements of 
the Veteran, and any verified 
stressors.  The examiner should conduct 
a complete history and physical and 
offer an opinion as to whether PTSD at 
least as likely as not had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

5.  The RO/AMC should review the VA 
examination report and take any 
necessary steps to assure its adequacy.

6.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

